Upon an application for the re-sale of mortgaged premises in this case, the Chancellor decided, that as there was no law and no rule of the court rendering it absolutely necessary that the title of the cause should be inserted in the master’s notice of sale under a decree, the sale was not irregular, although no part of the title of the cause was inserted in the notice upon which such sale was made. He said, however, that it was proper to insert the title of the suit briefly in the notice of sale, by stating the name of the first complainant and of the first defendant at length, and by adding the words “ and others” where there were several complainants or defendants, for the purpose of attracting the attention of those who were interested in the premises, to such notice of sale.